09/12/2022



                                                                                Case Number: DA 22-0182




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                       Cause No. DA 22-0182


BROADWATER COUNTY, MONTANA,

             Plaintiff and Appellee,

and

HELENA INDEPENDENT RECORD,

             Defendant and Appellee,

v.

PERSON WITH AN INTEREST IN THE RELEASE OF CONFIDENTIAL
CRIMINAL JUSTICE INFORMATION PERTAINING TO THE
INVESTIGATION AND PROSECUTION OF JASON ELLSWORTH: JASON
ELLSWORTH

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of the Unopposed Motion for Extension of Time from

Appellee, Broadwater County, Montana, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee, Broadwater County, Montana, is

granted an extension of time up to and including October 12, 2022, within which to

prepare, file and serve Appellee’s answer brief.


                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       September 12 2022